                                                                             CSDC SD'.'iY
                                                                             DOCUMENT                    ED
                                                                             £1 .ECTRONICALLY FIL
UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
------------------------------------------------------------------x
UNITED STATES OF AMERICA
                                                                             noc #:               I
                                                                             l),\TF. ftt_,EO:_l,(di dj
                                                                                                         =
                                                                                                         =
        -against                                                             ORDER
                                                                         20 CR 199 (KMW)
JORGELINA ABREU GIL et al,,

                                        Defendants.
------------------------------------------------------------------x
KIMBA M. WOOD, District Judge:

        The Court will hold a telephone conference in the above-captioned case on Monday, June

28, 2021, at 10:30 a.m. To join the conference, counsel should dial 1-888-363-4749 and enter

access code 1613818. The defendants shall join the conference, with an interpreter, by dialing 1-

929-251-9612 and entering passcode 1990899292. Counsel for the defendants shall review, with

their clients, the right to be present in person and be prepared to state on the record whether each

defendant consents to appearing by teleconference.

        SO ORDERED.

Dated: New York, New York
       June 24, 2021

                                                        Iw.Jr,,..,.   Yh,.   l.4n1(.
                                                      ; ,:..
                                                       1
                                                             KIMBA M. WOOD
                                                     DNITED STATES DISTRICT JUDGE
